Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 7, 2019

                                       No. 04-18-00928-CV

                                        Jimmy ADDOCK,
                                            Appellant

                                                 v.

                             FIVE STAR RENTALS/SALES INC.,
                                        Appellees

                   From the 198th Judicial District Court, Kerr County, Texas
                                    Trial Court No. 16480B
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER

        On November 29, 2018, appellant Jimmy Adcock filed a notice of appeal in the trial
court, stating he was appealing an order granting summary judgment in favor of appellee Five
Star Rentals/Sales, Inc. Thereafter, on December 11, 2018, appellant filed a letter in this court,
indicating the parties have settled and they intend to file a motion for non-suit once all settlement
documents have been completed and the agreed upon payment is exchanged.

        Based on the foregoing, it is ORDERED that this appeal is ABATED. Appellant is
ORDERED to file in this court on or before February 6, 2019 a status update regarding the
potential settlement or, in the alternative, dispositive motion. All other deadlines are abated until
further order of this court.

       We order the clerk of this court to serve a copy of this order on the trial court, all
counsel, the district clerk, and the court reporter.




                                                      _________________________________
                                                      Beth Watkins, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court